Plaintiff in error, Sequoyah West, jointly informed against with Cull K. West and Jesse Clevenger for the murder of one Dan Frame, alleged to have been committed on or about the 7th day of March, 1913, by shooting, was separately tried and convicted of murder with the death penalty assessed. To reverse the judgment an appeal was perfected. While the appeal was still pending in this court, Lee Cruce, Governor, upon the application of plaintiff in error, commuted the sentence to life imprisonment. *Page 275 
Where a commutation of sentence is applied for, and the same is granted, and the action of the Governor in the case is brought to the attention of this court pending the determination of the appeal, the appeal will be dismissed as having been abandoned.
The appeal in this case is therefore dismissed.
FURMAN and ARMSTRONG, JJ., concur.